CAHIER DES CHARGES- TYPE RELATIF A LA
PRODUCTION ET AUX MONTANTS DES TRAVAUX
DE RECHERCHE, ET D'EQUIPEMENT MINIMA DEVANT ETRE
REALISES PAR LE TITULAIRE D'UNE CONCESSION D'EXPLOITATION
DE SUBSTANCES MINERALES CLASSEES «MINES »

Article premier : Objet du cahier des charges- type

Le Présent cahier des charges-type prévu par le Code Minier promulgué par la loi N°

2003-30 du 28 Avril 2003 et notamment son article 44 vise à fixer les clauses et conditions
générales relatives à l'octroi d'une concession d'exploitation de substances minérales
classées « Mines » et à la production et aux montants des travaux de recherche et

d'équipement minima que la société plâtrière dejebel Ressas, S.A.R.L, domicilié au
boulevard des martyrs-complexe LAMTI, El Mouroui, ci- après désigné par le

terme le «Titulaire », sera tenu d'effectuer à l'intérieur au périmètre de la concession
d'exploitation dite Oued EL BAKBAKA, groupe, tel que défini à l'article 2 du

présent cahier.

Art 2- Délimitation du périmètre Je la concession d'exploitation

La concession visée à l'article premier du présent cahier des charges est délimitée comme suit

Sommets N° des repères Sommets N° des repères
1 354.766 4 354.762
2 356.766 1 354.766
3 356.762

Et comporte 2 périmètres élémentaires soit une superficie de 800 hectares.
Art 3.- Obligation de travaux minima

le Titulaire s'engage à exécuter, sur le site de sa concession, le programme
minimum des travaux de recherche, d'infrastructure minière et d'équipement tel que
fixé aux articles 4 et 5 du présent cahier des charges , sous peine d'être considéré
comme n'ayant pas honoré ses engagements.

Art. 4.- Exécution des Travaux minima

Le Titulaire est tenu d'exécuter, à l'intérieur du périmètre de sa concession
d'exploitation, les travaux minima nécessaires pour assurer la production et honorer
les engagements prévus à l'article 5 du présent cahier des charges. Ces travaux

auxquels est consacrée une enveloppe minimale de 95 000 DT consistent en :

I  Délimitation et cartographie de la zone affleurant d'intérêt possible.

APTE

2- Travaux topographiques.

fer \à
{1

3  Echantillonnage par sondages par sondages destructifs.

4- Analyses chimiques.

5 Essais semi-industriels et industriels pour fabriquer du plâtre à

partir de la carrière objet du permis de recherche.

Art. 5.- Engagements minima du Titulaire
Le Titulaire s'engage dans le cadre de la concession d'exploitation à ce qui suit:

- Extraire annuellement un tonnage fixé à 230 000 tonnes du gypse brut du groupe 4

- Louer chez la société sous-traitant « Entreprise Mohsen LAMTI et Associés »
les équipements nécessaires à l'exploitation.
- Produire annuellement un tonnage fixé a 25000 tonnes de plâtres
- Investir un montant global de 2450 000DT pour l’acquisition des
matériels et d’équipements nécessaires a la production, détaillé
comme suit:

* 1 Atelier de préparation de gypse concassé (trémie d’alimentation, concasseur
primaire, concasseur secondaire, tapis de liaison, hall de

Sont CORRE PS RTS PR. di trenéess anses 400.000DT

* 1 Atelier de cuisson de gypse (accessoires d’alimentation du four, four a plâtre
horizontal, filtre de dépoussiérage, matériel de transport du gypse

UC Re ee es nt 1 000.000DT
* 1 Atelier de broyage du plâtre (broyeur a marteaux, 3 silos de stockage,

équipements de transport du plâtre broyé, ete .….

* 1 Atelier de préparation du gypse concassé (À
ensacheuse linéaire, 1 quai de livraison du plà

en sacs, etc ....350.000DT

* 1 salle de commande, armoires électriques, accessoires d’utilité (fuel, eau,

air comprimé), etc .…...……. 200.000DT

Total 2450.000DT

Poursuivre les travaux de recherche a l’intérieur du périmètre de la concession
dans les limites de trois pour cent (3%) du chiffre d’affaire afin de renouveler les
réserves.

Art.6- Documentation fournie par l'Autorité Concédante

En plus de la possibilité d'accéder aux banques des données nationales en matière de géologie et
d'exploitation minière prévue à l'article 93 , l'autorité concédante fournit au Titulaire la
documentation qui se trouve en sa possession concernant notamment :

- le cadastre et la topographie,

- la géologie générale de la Tunisie,

- l'hydrologie et l'inventaire des ressources hydriques,
- les mines,
Cependant l'Autorité Concédante ne doit pas fournir des renseignements touchant à la Défense
Nationale ou des renseignements fournis par les Titulaires des concessions d'exploitation en cours de

validité et dont la divulgation à des tiers ne peut être faite qu'avec l'accord des intéressés.

Art.7-Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations. >itation avec diligence selon les

règles techniques en vigueur ou à défaut d'une réglement appropriée, suivant les saines pratiques
admises dans l'industrie minière internationale, en vue d'ue exploitation rationnelle des ressources
naturelles découvertes à l'intérieur du périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du développement doit être

immédiatement porté à la connaissance de l'autorité concédante.

Art. 8.- Utilisation des équipements et de l'outillage publics existants

Le Titulaire est admis à utiliser, dans la recherche et l'exploitation, tous les équipements et outillages
publics existants, suivant les dispositions, conditions et tarifs prévus par la législation en vigueur et sur

un pied de stricte égalité avec les autres usagers.
Art, 9-Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de recherche et d'exploitation es
substances minérales, de compléter l'équipement et l'outillage public existant, ou d'exécuter des

travaux présentant un intérêt public général, il devra en informer l'Autorité Concédante.

4
Le Titulaire doit appuyer sa demande d'une note justifiant la nécessité des dites installations, et d'un projet
précis de leur réalisation

L'exécution de ces travaux reste soumise à l'approbation de l'Autorité Concédante.

Art 10.- Durée des autorisations et des concessions

Les concessions et les autorisations d'occupation du domaine public ou du domaine privé de l'état ou de
l'utilisation de l'outillage public, seront accordées au Titulaire pour la durée de validité de la

concession d'exploitation et ce, conformément à la législation et à la, réglementation en vigueur.

Les autorisations et concessions visées au premier paragraphe du présent article donne lieu au

versement par le Titulaire des droits d'enregistrement, taxes et redevances applicables au moment de

leur octroi,

Art 11- Occupation du domaine public maritime

L'Autorité Concédante facilite au Titulaire, conformément à la réglementation en vigueur
relative à l'occupation du domaine public maritime, l'acquisition, à ses frais, d'un poste
d'embarquement pour permettre le chargement des substances minérales provenant de la
concession ainsi que d'une surface de terre-plein nécessaires à l'aménagement

d'installations de transit ou de stockage.

Art. 12. -Réseaux publics de distribution des eaux

L'Autorité Concédante facilite au Titulaire, s'il le demande, la souscription à des polices
d'abonnement temporaires ou permanentes aux réseaux publics de distribution de l'eau potable ou
industrielle, dans la limite de ses besoins légitimes, et dans la limite des débits dont ces réseaux
peuvent disposer et ce, conformément aux dispositions du Code des Eaux.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés par les services du ministère chargé des
eaux à la demande du Titulaire et à ses frais, suivant les clauses et conditions techniques applicables

aux branchements dans ce domaine.
Art. 13.- Dispositions applicables aux voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses postes d'embarquement, peut
aménager, à ses frais, des embranchements de voies ferrées particuliers et les raccorder aux réseaux ferrés
publics.

Les projets de réalisation de ces embranchements seront établis par le Titulaire conformément aux
conditions de sécurité et aux conditions techniques applicables aux réseaux publics tunisiens. Ces
projets sont approuvés par l'Autorité Concédante après enquête parcellaire.

L'Autorité Concédante se réserve le droit de modifier les tracés proposés par le Titulaire, pour tenir
compte des résultats de l'enquête parcellaire et pour raccorder au plus court et selon les règles de l'art les
installations du Titulaire aux réseaux publics.

Art. 14.- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de distribution d'énergie sont
considérés comme des dépendances légales de la concession et sont assujettis à toutes les
réglementations et à tous les contrôles appliqués aux installations de production et de distribution
d'énergie similaires.

Le Titulaire produisant de l'énergie électrique pour l'alimentation decesi&hantiers peut céder au prix de
revient tout excédent d'énergie par rapport à ses besoins prop : *mogaine désigné par l'Autorité
Concédante,

LYS

Art.15.- Obligation de maintenir les ouvrages en bon état

Le Titulaire est tenu, jusqu'à la fin de la concession, de maintenir les bâtiments, les ouvrages de
toute nature, les installation” minières et leurs dépendances légales en bon état et d'exécuter en
particulier les travaux d'entretien des puits d'extraction du tout - venant, des travers-banc, des
intallations de pompage des eaux d'exhaure etc...

Art.16.- Contrôle et visites techniques

Le Titulaire est soumis au contrôle et à la surveillance exercée par les services compétents du
Ministère chargé des Mines suivant les dispositions prévues par le Code Minier.
Art. 17.- Utilisation des matériels et matériaux Tunisiens

Le Titulaire est tenu de favoriser l'utilisation des matériels et des matériaux
produits en Tunisie, des services d'entreprises ou de sous-traitants de
nationalité tunisienne tant que les prix, la qualité et les délais de livraison offerts
demeurent équivalents aux offres étrangères.

En outre, le Titulaire est tenu, conformément aux dispositions de l'article 75 du Code
Minier, d'employer en priorité les tunisiens.

Art. 18.- Défense Nationale et sécurité du territoire

Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités civiles ou
militaires en matière de Défense Nationale et de Sécurité du Territoire conformément à la
réglementation en vigueur.

Aït. 19.-Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à
l'Autorité Concédante doivent être formulés en des unités de mesure et des échelles

agréés par elle.

Toutefois, à l'intérieur de ses services, le Titulaire peut utiliser tout autre système de
mesure sous réserve de tenir les données à la disposition de tout demandeur officiel
dans une formulation convertie au système métrique.

Art. 20.-Cartes et plans SA

Les cartes et plans fournis par le Titulaire doivent être dressés en utilisant les fonds de cartes ou
de plans du service topographique tunisien, ou en utilisant les fonds de cartes ou de plans
établis par d'autres services topographiques à condition qu'ils soient agrées par l'Autorité
Concédante, À défaut, et après que le Titulaire se soit concerté avec l'Autorité
Concédante et le service topographique concerné, ces cartes et plans pourront être
établis par les soins et aux frais du Titulaire, aux échelles et suivant les procédés les mieux
adaptés à l'objet recherché.
Ces cartes et plans seront dans tous les cas rattachés aux réseaux de
triangulation et de nivellement généraux de la Tunisie.

Art. 21.- Responsabilité du Titulaire vis-à-vis des tiers

Le Titulaire est tenu de contracter des assurances de responsabilité civile contre les
risques d'atteintes aux biens d'autrui et aux tiers du fait de son activité.

7
Le Titulaire reste responsable pendant cinq ans de tous dommages qui seraient reconnus
provenir de son exploitation de la Mine. Le dit délai ne s'applique pas aux dommages
résultant des accidents du travail et des maladies professionnelles lesquels demeurent
régis par la législation en vigueur.

Art. 22.- Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier des
Charges, s'il justifie que le manquement aux dites obligations est motivé par un cas de
force majeure et ce, conformément aux dispositions du Code Minier.

Est considéré comme cas de force majeure tout événement extérieur présentant un
caractère à la fois imprévisible et irrésistible empêchant la partie qui en est affectée
d'exécuter tout ou partie des obligations mises à sa charge par le Cahier des Charges tels que

1- tous phénomènes naturels y compris les inondations, incendies, tempêtes,
foudres, glissements de terrain ou tremblements de terre dont l'intensité est

inhabituelle au pays.
2- guerres, révolutions, révoltes, émeutes et blocus ;
3- grèves à l'exception de celles du personnel du Titulaire;
4 restrictions gouvernementales.

Les retards dûs à un cas de force majeure n'ouvriront au Titulaire aucun droit à indemnité.
Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale durée de la validité de la
concession d'exploitation sur laquelle ces retards se sont produits.

Art.23.- Arbitrage

Tout différend relatif à l'application du présent cahier des charges entre l'Autorité Concédante et
le Titulaire sera tranché à l'amiable. A défaut de règlement amiable dans un délai ne dépassant pas
un mois, le différend est porté devant la justice conformément à la réglementation en vigueur.

Dans le cas où le Titulaire est de nationalité étrangère, le différend peut être soumis à
l'arbitrage.

Je, soussigné, reconnais avoir pris connaissance de toutes les
dispositions et conditions prévues par le présent cahier des
charges et m'engage en vertu d'elles.

Légalisation de signature  wupourt:

Fait à Tunis le.

Légalisation de signature

Pr. Le Présidéit dSltoiiun
) par délégationtau ÉSoftrung à pré
l'É

le CAIHAWI Lazhar

